Citation Nr: 0333250	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for diminished 
visual acuity of both eyes, diabetic retinopathy, open angle 
glaucoma and cataracts.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in October 2002.  The veteran later 
elected to have a hearing before a Decision Review Officer 
(DRO) in lieu of the Travel Board hearing.  The veteran was 
scheduled for the hearing in December 2002 and notified of 
the hearing date in November 2002.

Associated with the claims file is a Report of Contact, dated 
in December 2002, wherein the veteran's representative 
reported that the veteran wanted to cancel his hearing.  
Accordingly, the veteran's request for a hearing is 
considered to be withdrawn and his case will be decided based 
on the evidence of record.  The veteran's representative also 
indicated that the veteran desired to withdraw his appeal of 
the issue identified by a statement of the case.  Although 
the provisions of 38 C.F.R. § 20.204 (2003) now allow for a 
representative to submit a withdrawal on behalf of a 
claimant, the rule in effect in December 2002 required the 
written consent of the claimant.  38 C.F.R. § 20.204 (2002).  
Consequently, the RO sent a letter to the veteran asking for 
a written withdrawal by the veteran himself.  None was 
forthcoming.  The Board will therefore proceed on the 
assumption that the veteran changed his mind about 
withdrawing his appeal.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for diminished 
visual acuity, diabetic retinopathy, open angle glaucoma and 
cataracts was denied by a RO decision dated in February 1998; 
the veteran did not appeal.  

2.  The evidence received since the February 1998 decision, 
when considered by itself, or in the context of the entire 
record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim of service connection.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the previously 
denied claim of service connection for diminished visual 
acuity, diabetic retinopathy, open angle glaucoma and 
cataracts has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for loss of vision in his left eye as a result of 
trauma to the left eye in service and the treatment received 
for the trauma.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2003). 

The veteran originally submitted a claim for entitlement to 
service connection for a laceration wound of the upper lid of 
the left eye in March 1997.  The issue was later 
characterized as including a claim for service connection for 
diminished visual acuity of both eyes, diabetic retinopathy, 
open angle glaucoma and cataracts.  This claim was denied by 
the RO in February 1998, although service connection for a 
left upper eyelid laceration was granted.  Notice of the 
decision and of appellate rights was provided that same 
month.  The veteran did not submit a timely notice of 
disagreement and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  As a result, service connection 
for diminished visual acuity, diabetic retinopathy, open 
angle glaucoma and cataracts may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2003), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1998 RO 
decision consisted of the veteran's DD 214, Report of 
Personnel Released to Duty from Hospital (release), dated in 
October 1945, Army sick and morning reports for the period 
from August 1945 to October 1945, Application for Hospital 
Treatment or Domiciliary Care, VA Form 10-P-10, dated in 
October 1953, records from Eye Physicians for the period from 
March 1996 to April 1996, records from Brumm Eye Center for 
the period from July 1996 to October 1996, and a VA 
examination report dated in June 1997.

The veteran's service medical records (SMRs) are not of 
record; however, the Report of Personnel Released to Duty 
from Hospital documented that the veteran was treated for a 
severe laceration wound of the upper lid of the left eye.  
The veteran was injured when he was accidentally struck in 
the eye by another soldier.  The release document reported 
the veteran's vision as 20/20 and J1 in each eye at the time 
of his discharge from the hospital.  The sick and morning 
reports provide further documentation of the veteran being 
injured on September 26, 1945, and requiring treatment 
through October 12, 1945.  There are no records of the exact 
treatment provided to the veteran.

The VA Form 10-P-10 was a request for treatment for facial 
trauma suffered by the veteran when he was struck in the 
mouth in October 1953.

The 1996 records from Eye Physicians reported that the 
veteran was diagnosed with insulin dependent diabetes 
mellitus for the past 16 years.  The veteran was noted to 
need an ingrown hair pulled on his left eyelid (referred to 
as trichiosis).  The veteran's corrected distant vision in 
the left eye was 20/30-1 as of March 1996.  He was also 
diagnosed with bilateral open angle glaucoma at that time.  
Entries dated in April 1996 noted that the veteran had 
decreased vision in the left eye from hair rubbing it.  Laser 
surgery for glaucoma of the left eye was also recommended.  
As of April 29, 1996, the veteran's corrected distant visual 
acuity in the left eye was 20/30-1.  None of the entries made 
any reference to the veteran's eyelid laceration in service.

Records from Brumm Eye Center show that the veteran was 
initially evaluated in July 1996 with complaints of decreased 
visual acuity in both eyes.  The veteran gave a history of 
being hit by a fragment in the left upper eyelid during 
service.  He also complained of hair in his left eye.  The 
veteran had an ingrown hair removed from his left upper 
eyelid.  He was diagnosed with chronic open angle glaucoma in 
both eyes, cataracts in both eyes and an old eyelid injury on 
the left upper lid.  A letter from B. H. Brumm, M.D., dated 
in July 1996, noted that the veteran had irritation of the 
left upper eyelid and that an eyelash was poking the veteran 
in the eye and the eyelash was removed.  The veteran's 
glaucoma appeared to be more significant in the left eye than 
in the right.  Dr. Brumm noted a past history of an eye 
injury in service and that there was evidence of previous 
eyelid surgery.  He did not relate any of the veteran's 
problems of glaucoma, or cataracts to the injury in service.  
The veteran was seen again in October 1996 where he had 
another eyelash removed that was poking him in the left eye.  
His corrected visual acuity in the left eye was noted to be 
20/50+.  Dr. Brumm wrote another letter to the veteran's 
attending physician in October 1996.  He noted that the 
veteran's intraocular pressure was elevated in the left eye 
and that the veteran had stopped taking his glaucoma drops.  
Dr. Brumm also noted that another eyelash was removed from 
the left upper lid and that this should make the veteran more 
comfortable.

The veteran was afforded a VA examination in June 1997.  The 
veteran related a history of injury to the left eye in 
service.  The veteran told the examiner that he had been told 
that his eye had been sutured improperly in service.  The 
veteran felt that this had caused him to have vision 
problems.  The veteran said that his vision was only bad in 
his left eye.  The examiner noted the presence of a 3 to 4-
millimeter (mm) slightly depressed scar in the first third of 
the left upper eyelid.  The examiner provided a diagnosis of 
minimal laceration scar of the left upper eyelid.  The 
examiner opined that it was more likely than not that any 
visual disturbance was related to diabetic retinopathy and/or 
glaucoma and not to the scar.  The examiner included two 
color photographs of the veteran's left eye and eyelid.

The veteran's claim for service connection was denied in 
February 1998.  The basis of the denial was that the 
veteran's diminished visual acuity, glaucoma and cataracts 
were unrelated to his eyelid laceration.

The veteran submitted a request to reopen his claim for 
service connection in May 2002.  Evidence received since the 
February 1998 denial by the RO consists of a copy of the 
Release of Personnel to Duty from Hospital and VA outpatient 
treatment records for the period from January 2002 to May 
2002.

The release form is duplicative of evidence all ready of 
record and considered at the time of the February 1998 rating 
decision.

The VA outpatient treatment records are new, as they were not 
of record before.  The records show that the veteran had lost 
all visual acuity in the left eye and his visual acuity had 
been classified as no light perception (NLP).  A February 
2002 entry noted an assessment of absolute glaucoma in the 
left eye, cataracts, central retinal artery occlusion, and 
diabetes mellitus without diabetic retinopathy.  None of the 
entries related the veteran's vision loss, or any other 
diagnosis related to the eyes, to the veteran's period of 
service, to include his left eye injury.

The Board finds that the evidence received since the prior 
denial is not material as it shows only a deterioration of 
the veteran's visual acuity as well as an increase in the 
symptomatology related to his diabetes.  It does not relate 
such problems in any way to the veteran's eye injury in 
service or as possibly related to any other incident of 
service.  In other words, it does not show anything beyond 
what was demonstrated previously.  It only shows that 
previously shown eye problems that caused loss of visual 
acuity had worsened.  Consequently, the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection.  The veteran's claim is not 
reopened.

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The purpose of the first notice is to advise the 
claimant of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
claimant of the information or evidence that is to be 
provided by the claimant and that which is to be provided by 
the Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim.  

The veteran attempted to reopen his claim in May 2002.  The 
RO wrote to the veteran in July 2002 and notified him of the 
evidence/information needed to substantiate his claim.  The 
veteran was further informed that his claim had been 
previously denied and not appealed.  As such, new and 
material evidence was required in order to reopen his claim.  
The veteran was further informed of what evidence constituted 
new and material evidence.  The veteran was informed that he 
had up to one year to submit the necessary evidence.

The veteran failed to submit any additional evidence and his 
claim was denied in September 2002.  Notice of the denial was 
provided that same month.  The basis of the denial was that 
no new and material evidence had submitted that would warrant 
a reopening of the claim.

The veteran submitted a duplicate copy of the October 1945 
release form along with his notice of disagreement in October 
2002.  This was the only evidence submitted by the veteran.

The veteran was issued a statement of the case in October 
2002 that addressed the development of his claim up to that 
point.  The veteran was provided with notice of the pertinent 
regulatory provisions regarding the submission of new and 
material evidence and establishing service connection.

The veteran was scheduled for a DRO hearing in December 2002.  
However, his representative contacted the RO and cancelled 
the hearing request.  Further, the representative stated that 
the veteran did not have any new and material medical 
evidence to submit in support of his claim.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and establish service 
connection.  The veteran did not submit any new evidence on 
his behalf and his representative reported in December 2002 
that the veteran did not have any new and material medical 
evidence to submit.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
obtained VA medical records in developing the veteran's 
claim.  The veteran originally requested that he be afforded 
a VA Travel Board hearing when he submitted his substantive 
appeal in November 2002.  He later amended this request to 
appear at a hearing before a DRO and the hearing was 
scheduled for December 2002.  The veteran later cancelled his 
hearing request.  There is no further action VA can take to 
develop additional evidence at this time.  

In light of the above, the Board concludes that VA's duty to 
assist has been met in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

The application to reopen a claim of service connection for 
diminished visual acuity, diabetic retinopathy, open angle 
glaucoma and cataracts is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



